 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDin good faith.On the basis of the evidence summarized above, I find that Respond-ent reasonably and in good faith believed that the bargaining unit on January 26 con-sisted of 141 employees.D. Concluding findingsAlthough the failure of a majority of the employees voluntarily to sign duescheckoff authorizations which, as here, the Employer by contract has agreed tohonor,willnot necessarily furnish the Employer with a reasonable basis forassertinga doubt as to the certified Union'scontinuingmajoritystatus, it is onefactor to be considered." In this case I consider it an important factor for theUnion itself took the position and notified Respondent that the checkoff cards whichit furnished Respondent constituted proof of its majority status.As already noted,Respondent had in its possession only 36 of such cards when it first questioned theUnion's majority status on January 26 and, later in the day, after the Union delivered32 additional authorization cards, only 28 of which I have found valid, Respondentstillhad before it the cards of less than a majority.This picture does not changeeven assuming, as General Counsel argues, that Respondent should have counted,in addition to the 64 cards in its possession, (1) David Doyle, whose card wasrejected on January 26 for the alleged reason that he was no longer working forRespondent but whose name appears on the January 26 payroll list; (2) R. G. Mc-Donald whose card had been misplaced by office personnel; and (3) Frank Dillard,known by Respondent as the Union's financial secretary, who had never signed acheckoff authorization.In concluding that Respondent was motivated by a good-faith doubt of the Union'scontinuingmajority status when it refused on and after January 26 to bargainfurther with the Union, I have taken into consideration not only the circumstancesenumerated by Respondent as the basis for its doubt but also the fact there is noevidence in the record that Respondent independently engaged in any unfair laborpractice or other conduct which would preclude the employeesfrom expressing afree choice in a Board-conducted election.'1.Respondent is engaged(7) of the Act.2.The Unionisa laborthe Act.CONCLUSIONS OF LAwin commercewithin themeaningof Section 2(6) andorganizationwithin themeaningof Section 2(5) of3.Respondent did not engage in an unfair labor practice8(a)(5) and (1) of the Act, as alleged in the complaint.[Recommendations omitted from publication.]in violation of Section11 Cf.N.L.R.B. v. Darlington Veneer Co., Inc.,236 F. 2d 85, 87-88 (C.A. 4).12 In a letter to Its employees, dated February 3, Respondent assured them that state-ments which had been made to the effect that Respondent would reduce wages or depriveemployees of existing benefits were untrue ; reminded the employees that Respondent in thepast had granted benefits which the Union had not even requested ; and stated that Unionor no Union, contract or no contract, Respondent intended to maintain the employees' payand benefits on a high level, to Improve them whenever possible, and to deal with theemployees reasonably and fairly.Similar assurance were given the employees in a noticeposted at the plant on February 17. I find nothing in these statements which would pre-elude the conduct of a free election.Seattle Real Estate Board, MacPherson Realty, Inc., PictureFloor Plans, Inc., Benton's Realty, Inc., and Benton's RealtyandReal Estate Salesmen's Local 154 A, Division of Truckingand Equipment Clerks, Report Clerks and Clerical EmployeesLocal Union 154.Case No. 19-CA-1857.February 21, 1961DECISION AND ORDEROn May 20, 1960, Trial Examiner Eugene K. Kennedy issued hisIntermediate Report in the above-entitled proceeding, recommending130 NLRB No. 79. SEATTLE REAL ESTATE BOARD, ETC.609dismissal of the complain for jurisdictional reasons, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theGeneral Counsel, Charging Party, and Benton's Realty, Inc., filedexceptions to the Intermediate Report.The General Counsel and theCharging Party filed supporting briefs.Seattle Real Estate Boardand Picture Floor Plans, Inc., have filed briefs in support of the Inter-mediate Report.'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record herein, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the following additions and modifications.The Trial Examiner found that the record does not establish anadequate legal basis for the assertion of jurisdiction over the Respond-ents.We do not agree.As set forth in the Intermediate Report, Respondent MacPherson,by agreement with Tropic Estates, Ltd., a Hawaiian company, wasgiven exclusive rights to sell 300 Hawaiian lots.During 1958, Mac-Pherson sold about $80,000 worth of these lots to buyers in the StateofWashington, for which it received about $12,000 in commissions.Similar dollar volumes of sales and commissions were made and re-ceived during 1959.In connection with such sales, MacPhersontransmitted approximately $11,700 and $4,450 to Tropic Estates, Ltd.,during 1958 and 1959, respectively.Also, in connection with theseHawaiian lots, MacPherson transferred in 1959 to Austin, Ltd., Itcompany in British Columbia, Canada, the exclusive right to sell 100lots, and for this transaction MacPherson received about $2,300 fromTropic Estates, Ltd.Contrary to the Trial Examiner, we find thesearrangements and sales involving Hawaiian real estate sufficient toestablish the Board's legal jurisdiction.The Trial Examiner also found that, even if legal jurisditcion wereshown, none of the Board's existing discretionary jurisdictional stand-ards is applicable to thebusinessengaged in by the Respondents.Weagree.The Board has neverassertedjurisdictionoverthe type ofbusiness engaged in by the Respondents-thatof a real estatebroker-'Respondents Seattle Real Estate Board,Picture Floor Plans, Inc.,and Benton'sRealty,Inc., agree with the Trial Examiner's ultimate finding that the Respondents'operationsare neither in, nor do they affect, commerce within the meaning ofthe Act.However,these Respondents(Benton's Realty, Inc,by specific exceptions,and the other two bytheir briefs)except,inter alia,to the Trial Examiner's subsidiary finding that the Re-spondents constitute a multiemployer bargaining group.The General Counsel admittedlyoffered no evidence as to the multiemployer status of the Respondents.Instead, theGeneral Counsel requested that it be assumed that proof of such would have been offeredhad their been litigation of the merits of the case.Althoughwe would otherwise find,the Respondents'exceptions well taken,we have, in order to resolve the more importantissue here,and for purposes of this decision only, made the assumption requested by theGeneral Counsel597254-61-vol. 130----40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDand when the existing Board standards were established it was notcontemplated that anyone of them would apply to such business.Moreover, upon a consideration of the nature of the Respondents'business, we have determined that, as it would not effectuate the poli-cies of the Act to assert jurisdiction, the establishment of a new stand-ard applicable to the real estate brokerage business is not warranted.As discussed in the Intermediate Report and as shown by the record,it is the prime function of the Respondent real estate firms to bringtogether a buyer and seller of real estate.The real estate broker doesnot own the real estate, and he does not participate in any closingtransaction.Once the real estate broker has brought the parties to-gether, his role is completed.While the success of a seller may ulti-mately result in a financing of the sales by out-of-State firms and theultimate interstate transmittal of moneys, such financial arrangementsare not participated in by the real estate broker. Such matters arehandled by the closing agent who is in no way associated with the realestate broker.Considering the fact that the services are rendered primarily at thelocal level, and are therefore essentially local and have at best only aremote relationship to interstate commerce, we find that it would noteffectuate the policies of the Act to assert jurisdiction over the realestate business.Accordingly, we shall dismiss, in its entirety, thecomplaint against all Respondents.[The Board dismissed the complaint.]MEMBERSJENKINS andFANNING took no part in the considerationof the above Decision and Order.INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEThis matter was tried in Seattle, Washington,on various dates between February14 and April 4, 1960.The sole question now presented is whether the combined business activities ofRespondents make this an appropriate case for the Board to assert jurisdiction forthe purpose of determining the other issues framed by the complaint and answers.,Upon the entire record, my observation of the witnesses,and oral argument pre-sented by all parties, I make the following:FINDINGS OF FACTRespondents Seattle Real Estate Board,a nonprofit corporation,isan associationof real estate brokers and salesmen which does not itself sell real estate.1The unopposed motion of Respondents to have a resolution of the jurisdictional ques-tion before proceeding to a trial on the merits has been adopted,and the hearing isordered closed.This was done in view of the uncertainty as to the Board's eventualtreatment of the novel jurisdictional question and because the balance of the litigationpromised to be extensive with a large number of witnesses and involving several compli-cated issues.The question presented has been treated in the form of an IntermediateReport and Recommended Order as this affords some procedural advantages to the partiesand because it will insurethat thismatter will be availableto the Boardas a possiblevehicle for an expression on jurisdictional standards in connection with activities involv-ing the sale of real estate. SEATTLE REAL ESTATE BOARD, ETC.611Respondents MacPherson Realty, Inc., Picture Floor Plans, Inc., Benton's Realty,Inc., and Benton's Realty, are real estate firms located in Seattle, Washington, en-gaged primarily in the business of selling residential real estate situated in the Stateof Washington.For the purpose of determining jurisdiction on the present state ofthe record, the combined operations of the Respondents will be considered as oneand for this purpose the Respondents will be regarded as constituting a multi-employer collective-bargaining unit, as the complaint alleges.Dunng 1959, Respondents effected sales of real property having a sales price ap-proximating $60,000,000.The gross commissions received by Respondents approxi-mated $2,000,000.With a qualification noted below, all the property sold was locatedin the State of Washington.During 1959, Respondents effected sales for out-of-State owners of Washington real property.As a result of such sales, various escrowagents forwarded approximately $119,000 to out-of-State owner-sellers. In theState of Washington the real estate salesman effects a binding arrangement betweenthe seller and buyer by having them execute an earnest money receipt.After theearnest money receipt is signed, the transactions are then in the hands of the escrowagents where the terms of the sale may be altered or abandoned without any par-ticipation by the real estate salesman or broker. Substantially all sales handled byRespondents are closed by using an escrow agent.During 1958, Respondent MacPherson entered into an arrangement with anHawaiian company, giving MacPherson the exclusive right to sell 300 lots in a sub-division located on the Island of Hawaii.Thereafter, Respondent MacPherson, in1958, sold real property situated in Hawaii effecting the sales in the State of Wash-ington to individuals in that State.The selling price of these residential lots in1958 approximated $80,000 and the gross commission received by MacPherson wasapproximately $12,000.The same dollar volume of sales was made andcommis-sions were received in 1959. In 1958, MacPherson sent approximately $11,700 inreceipts to Hawaii and in 1959, approximately $4,450.The reduced amount sentin 1959 was due to MacPherson receiving an increased incentive commission whichwas retained from the downpayment. In connection with the Hawaiian sales, therewas an arrangement made in January 1959, whereby MacPherson transferred itsexclusive right to sell 100 lots to a real estate firm in Canada.MacPherson receivedabout $2,300 from this transaction from Canada. In addition to the money trans-mitted there was correspondence incident to the sales between Hawaii, the State ofWashington, and Canada.During 1959, Respondents sold homes for builders of residential homes in theState of Washington having a gross selling price in excess of $10,000,000.Of thisamount, approximately $7,000,000 represented sales pursuant to an exclusive salesagreement between Respondents and the hamebuilders.The prototype exclusivesales agreements in evidence contain provisions for 30- or 60-day cancellations.During 1959, Respondent MacPherson sold parcels of land near an airport whichisnow planned to be used for a 112-unit motel. The record does not establish thatthiswas the projected use at the time of the sale.The record also establishes thatadditional commercial real property, with a gross sales price approximating $700,000,was sold by Respondents during 1959, but is silent as to whether this property wasutilized for any purpose or whether its potential use would be related to or affectinterstate commerce.The Seattle Home Builders Association includes builders or general contractors asregular voting members. It also includes, as associate members, a wide variety ofindividuals or firms interested in or connected with the homebuilding industry, in-cluding banks, title companies, attorneys, financing institutions, and a miscellany ofother businesses.These associate members have no vote in the affairs of theAssociation.Included as an associate member is the B & B Hardwood Company,which during 1959, imported directly into the State of Washington, hardwood valuedin excess of $100,000. In connection with B & B Hardwood, the parties stipulatedthat some of the homebuilders, for whom Respondents sold homes, had entered intoan arrangement with B & B Hardwood to perform work on such homes as a sub-contractor in 1959.Although the Seattle Home Builders Association acts as a collective-bargainingrepresentative for its builder members, who employ general carpenters, the recorddoes not establish that it was a collective-bargaining agent for all its associatemembers. In the case of B & B Hardwood, counsel for the Charging Party stated,on the record, that there was a separate agreement executed between the Home Build-ers Association and the Hardwood Floor Layers Carpenters Local.Members ofthis local are employed by the subcontractorsinstallinghardwood floors and not by 612DECISIONSOF NATIONALLABOR RELATIONS BOARDthe builders.It is found that B&B Hardwood Company is not in the same multi-employer bargaining unit as the builders?Vahlbusch, the business agent for the Hardwood Floor Layers Carpenters local,testified to the effect that the hardwood floor layers employed by B & B Hardwoodwere covered by the agreement of his union with the Home Builders Association;based on the fact that B & B Hardwood was listed as an associate member.The record establishes that although the Seattle Real Estate Board andMacPherson Realty, Inc., are associate members, the Home Builders Associationhas never executed a collective-bargaining contract on their behalf.An explanationfor this apparently loose arrangement may be found in the testimony of Harry Carr,business representative for the District Council of Carpenters for the Seattle area.He testified that he did not bother to sign individual agreements as 98 percent of thecarpenters belonged to his organization.Implicit in this, is the probability that thecontract with the Home Builders Association set a pattern with other employersof carpenters were expected to and did follow.Discussion and Analysisa.The issuesThe General Counsel contends that on the basis of the record facts, there is aconstitutional basis for the Board asserting jurisdiction inasmuch as Respondentsare in,or their business affects, interstate commerce.He further contends thatRespondents'business activities meet the Board's discretionary standards in (1) theretail industry;(2) nonretail enterprises;(3) standards applicable to links in inter-state commerce;and (4)ifnone of these standards are applicable the Boardshould establish one.With all this, Respondents take issue contending they do not meet any of theBoard's discretionary standards and that the sale of real property is a local activitynot subject to Federal regulation.b.The questionof legal jurisdictionIt is settledthatpurely intrastate operations come withinthe reach of the Federalpowerto regulate commerceby virtueof its actual or potential effect on commerce.N.L.R.B. v.Jones andLaughlin Steel Corporation,301 U.S. 1. The Act evidencescongressional intent to make available to the Board the full scope ofthe Federalinterstate commerce power.3It is also settledthatthe amount of interstate activityrequisitefor Federaljurisdiction need not be any particular amount except that itmust exceedde m[mmis.4InYakimaCascade Fuel Co., et al.,126 NLRB 1316,the Boardheld that $5,246 in wholesalesales wasde minimisas it constituted only4 percent of the employers'business.Another facetof jurisdictionalde minimisisthe nonrecurring nature ofthe activityunder scrutiny. In this connection,JusticeDouglas, writing for the Court, inMabee, et al. v. White Plains Publishing Co.,327U.S. 178, 181, statesthat the nonrecurring or isolated nature of a transaction is abasis for applyingde minimis.The appellatedivision applied the maximde minimisto excluderespondentfrom theprovisionsof the Act.We thinkthat was error.The CourtindicatedinN.L.R.B. v. Fainblatt,306 U.S. 601, 607, 59 S. Ct. 668, 672, 83 L. Ed. 1014,that the operation of the NationalLaborRelationsAct (49 Stat. 449, 29 U.S C.§ 151, 29 U S.C.A. § 151)was not dependent on "any particular volume ofcommerceaffected morethanthat to which courts would apply the maximde minimis."That Act,unlike the present one(Wallingv. Jacksonville Paper2The printed contract form in evidence includes as signatories other associations andunionsIt is apparent, on examination, that it contains several contracts which forconvenience incorporate,by reference,the terms of another contract and that the printedform is not a single contract for all the associations and unions named therein8 Section 2(6) of the National Labor Relations Act defines commerce as follows :... trade, traffic,commerce,transportation,or communication among the severalStates,or between the District of Columbia or any Territory of the United States andany State or other Territory. . . .Section 2(7) of the National Labor Relations Act defines"affecting commerce" as:...in commerce,or burdening or obstructing commerce or the free flow of commerce,or having led or tending to lead to a labor dispute burdening or obstructing commerceor the free flow of commerce.+N L R B.v.Fainblatt,306 U.S 601. SEATTLE REAL ESTATEBOARD,ETC.613Co., 317 U.S. 564, 570-571, 63 S. Ct. 332, 336, 87 L. Ed. 460), regulates labordisputes "affecting" commerce.49 Stat. 450, 29 U.S.C. § 152, 29 U.S.C.A.§ 152.We need not stop to consider what different scope, if any, the maximde minimismight have in cases arising thereunder.Here Congress has madeno distinction on the basis of volume of business.By § 15(a)(1) 29 U.S.C.A.§ 215 (a) (1) it has made unlawful the shipment in commerce of"anygoods inthe production of whichanyemployee was employed in violation of" the over-time and minimum wage requirements of the Act.Though we assume thatsporadic or occasional shipments of insubstantial amounts of goods were notintended to be included in that prohibition, there is no warrant for assumingthat regular shipments in commerce are to be included or excluded dependenton their size.[Emphasis supplied.]InN.L.R.B. v. Shawnee Milling Company,184 F. 2d 57 (C.A. 10), where theemployer had imported raw material only for 1 year amounting to 1 percent of itspurchases, the court concluded that this was not sufficient to put what was otherwiseessentially local activities within the jurisdiction of the Board.In the case at hand in connection with the Hawaiian sales, the commissions receivedby Respondent MacPherson and the amounts forwarded out of the State of Wash-ington are less than 1 percent of Respondent's total commissions.They are ofcourse greatly less than 1 percent of the gross sales prices of all the real property soldin 1959 by Respondents. In addition, the Hawaiian sales, as far as the record goes,were an isolated occurrence that had not previously occurred and there does notappear any indication that this type of out-of-State transaction will again occur.Accordingly it is found on the basis of this record that there has not been demon-strated an adequate legal basis for the assertion of jurisdiction based on the Hawiiantransactions.c.The effect on commerce and the Board's discretionary standardsHaving determined that resource must be had to other activities of Respondents tofind legal jurisdiction as well as relevant discretionary standards, the $10,000,000sales price of new homes sold by Respondents for builders would appear to be themost significant consideration.However, on this record no finding can be madethat any builder, whether or not a member of the Home Builders Association, is sub-ject to the Board's jurisdiction.The General Counsel argues that because someof the builders for whom Respondents sell homes have a subcontractor on theirprojects who meets the Board's jurisdictional standards, that this operates to bringin the builders and since Respondents sell homes for the builders, they are alsobrought in.This theory has no support in any decisional precedent or any statementof the Board with respect to jurisdiction.Because this service to the builders ren-dered by Respondents must rest on the speculation that the builders' operations affectcommerce, it cannot provide a basis for a finding the Respondents render an adequateamount of dollar volume service to an enterprise within the jurisdiction of the Boardunder the direct inflow standard.Siemons Mailing Service,122 NLRB 81. Therecord does not establish any service was performed on behalf of builders in com-merce or whose activities affect commerce, unless it is assumed that constructionindustry, by its nature, affects commerce.Assumingarguendo,legal jurisdiction can be established here, the Board's retailstandard does not appear relevant.5Aside from the rather incongruous conceptionthat selling real estate is a retail enterprise and that the Respondents do not own thereal property sold, there appears to be a more significant reason why the sale of realestate does not logically fit within the retail standard.Recognizing that the Boardhas seen fit to include taxicab companies within the retail standard, it is assumedthis was done on the Board's past experience in connection with retailers or taxicabcompanies grossing more than $500,000 annually.This experience has demonstratedthat in a business of this size typically there were out-of-State imports or revenuesderived in commerce or as a link in commerce, warranting assertion of the Board'sjurisdiction, assuming some proof of legal jurisdiction was proved.6Here theidentity of the purchaser and seller and the location of the real property are readilyascertained and are in the record with respect to sales for builders and out-of-Stateowners.The mechanical time-consuming problems of proof do not parallel that in'Carolina Supplies and CementCo , 122 NLRB 88.6 International Longshoremen4Warehousemen'sanion, et al. (Catalina IslandSight-seeing Lines),124 NLRB 813;James D.Jackson, d/b/a Jackson'sParty Service,126NLRB 101. 614DECISIONSOF NATIONALLABOR RELATIONS BOARDthe retail and taxicab industries, and there does not appear to be a similar reasonfor including real estate sales under the retail standard.The contention that the activities of Respondents form part of a link in the chainof commerce, in addition to resting on the sale of homes for builders, relies on thefact that various escrow agents sent in excess of $100,000 in funds to out-of-Statesellers for whom the Respondents sold homes. Inasmuch as these services and trans-mittals were not rendered to Respondents but to the buyer and seller and there is noshowing in the record that these companies were in or affected commerce, it seemsclear that no relevant jurisdictional standard applies to Respondents in this connec-tion.The link in commerce standard has heretofore been restricted to transporta-tion activities.H P 0 Service, Inc.,122 NLRB 394, and I do not believe the factsof this record provide a persuasive argument for extending it here, particularly inview of the fact that the escrow agents render services not to Respondents but to thebuyers and sellers of real property.In conclusion, the Respondents' business activities here presented in the judgmentof the Trial Examiner, are properly regarded as local activities contemplated bythe Supreme Court in passing on the extent of the interstate power.N.L.R.B. v. Jonesand Laughlin,301 U.S. 1, 37.Undoubtedly the scope of this power must be considered in the light of ourdual system of government and may not be extended so as to embrace effectsupon interstate commerce so indirect and remote that to embrace them, in viewof our complex society, would effectually obliterate the distincition between whatis national and what is local and create a completely centralized government.It is recognized that the substantial volume of new home sales on behalf of thebuildersmight provide a basis for another presumptive standard akin to the retailsales standard.However, it would require proof of jurisdiction over the builderswhich is not in the record.The real estate business ranging from a major developer to a minor local realestate salesman listing only previously occupied homes, covers a broad spectrumof enterprise, national and local, and it is not believed, on the basis of this record,that the real estate business is properly susceptible to a blanket declination of juris-diction as the Board may do in the recently amended Act 7 unless the generic term,real estate business, is qualified as to the type of operation involved.Inasmuch as it is found that .the evidence here does not preponderate in establish-ing legal jurisdiction, it would serve no purpose to speculate as to what new dis-cretionary standard might be applied to the type of real estate business reflected bythis record.CONCLUSIONS OF LAW1.Respondents are, and at all timesmaterial hereinhave been, employers withinthe meaningof the Act.2.The businessoperations of Respondents are not in or do not affect commercewithinthe meaningof the Act.[Recommendations omitted from publication.]''Section 14(c) (1) :The Board, in its discretion may, by rule of decisiondecline to assertjurisdic-tion over any labor dispute involving any class or category of employers, where, inthe opinion of the Board, the effect of such labor dispute on commerce is not suffi-ciently substantial to warrant the exercise of its jurisdiction :Provided,That theBoard shall not decline to assert jurisdiction over any labor dispute over which itwould assert jurisdiction under the standards prevailing upon August 1, 1959.International Ladies GarmentWorkers Union, AFL-CIOandTwin-Kee ManufacturingCo., Inc.; JosephineSheehan; MaryCuilla.Case No. 1-CB-651-2-3.February 21, 1961DECISION AND ORDEROn November 17, 1960, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding that the130 NLRB No. 77.